Dear Judge Keller:
Our office has received your request for an opinion concerning whether juvenile courts are required to impose a fee in delinquency adjudications in addition to criminal convictions.
A juvenile proceeding is neither criminal nor civil, but sui generis.In Re State In Interest of Curley, 287 So.2d 558, La. App. 1 Cir. 1974. Furthermore, juvenile proceedings are not criminal proceedings and do not involve convictions, but adjudications of delinquency. In re State inInterest of Taylor 255 So.2d 361 La. App. 1 Cir., 1971.
Since the fee in question is to apply to criminal defendants, and juvenile offenders are not considered criminal defendants, the law imposing the fee would not seem to apply to adjudications of delinquency. Furthermore, since the purpose of the fee is to pay jurors, and under Louisiana Children's Code articles 808 and 882, there is no right to trial by jury in juvenile cases, there would be no purpose behind imposing the fee in matters of juvenile adjudications of delinquency.
Therefore, we are of the opinion that the fee should not be imposed in matters of adjudications of delinquency.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  ______________________________ INGRID F. JOHNSON ASSISTANT ATTORNEY GENERAL
IFJ/cs/jy
Date released:  September 15, 2003